DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. Applicants arguments filed on 12/4/2020 have been entered.
2. Claims 1, 2, 5, 6, 8-10 and 12-22 are examined in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8-10 and 12-21 remain rejected under 35 U.S.C. 103 as being unpatentable over Beckmann et al. (2013, Insect Biochem. Mol. Biol., Vol. 43, pgs. 867-878) in view of Alphey L. (WO 2005/042751 A1, published 5/12/2005) and further evidenced by the teachings of Chen et al. (2019, PNAS, Vol. 116(44), pgs. 22314-22321) for reasons of record in the Non-Final Office Action mailed on 9/4/2020 (and repeated below).
Beckmann et al. teach a genetically modified arthropod (a mosquito- A. aegypti) comprising a bacterial operon encoding a cytoplasmic incompatibility factor (WPIP0282) and wherein said WPIP0282 is a likely candidate for the reduction in viable offspring via cytoplasmic incompatibility (CI) (see Abstract, Introduction and Fig. 6).
	Regarding CI, Beckmann teaches:
Cytoplasmic incompatibility (CI) is a conditional sterility induced by the bacterium Wolbachia pipientis that infects reproductive tissues in many arthropods. Although CI provides a potential tool to control insect vectors of arthropod-borne diseases, the molecular basis for CI induction is unknown. (Abstract lines 1-3), and
 “CI occurs when sperm from Wolbachia-infected males fertilize eggs from uninfected females. Clark et al. (2003) suggest that during development in Wolbachia-infected testes, spermatocytes acquire a Wolbachia strain-specific modification that can be rescued if the male pronucleus matures in cytoplasm of eggs infected with the same (compatible) strain of Wolbachia. However, if a modified sperm matures in cytoplasm of eggs from uninfected females, the modification cannot be corrected, and developing embryos show disruptions in cell cycle synchrony (Serbus et al., 2008; Callaini et al., 1997); in diploid insects such as mosquitoes, eggs from a CI cross fail to hatch. CI is complex, and in Culex pipiens mosquitoes, 17 different cytotypes have been described, with both unidirectional and bidirectional mating incompatibilities among mosquitoes from different geographical locations (Laven, 1967).” (pg. 867 col. 2 parag. 2).
	Regarding claim 2, Beckman teaches that the operon is from Wolbachia (pg. 875, section 3.7).
Chen et al. are relied upon in teaching that the operon from Wolbachia, taught by Beckman, encoding a CI is inherently a deubiquitylase and nuclease. Chen teaches “Wolbachia are endosymbiotic bacteria that infect nearly half of all arthropod species. This pandemic is due in part to their ability to increase their transmission through the female germline, most commonly by a mechanism called cytoplasmic incompatibility (CI). The Wolbachia cid operon, encoding 2 proteins, CidA and CidB, the latter a deubiquitylating enzyme (DUB), recapitulates CI in transgenic Drosophila melanogaster. However, some CI-inducing Wolbachia strains lack a DUB-encoding cid operon; it was therefore proposed that the related cin operon codes for an alternative CI system. Here we show that the Wolbachia cin operon encodes a nuclease, CinB, and a second protein, CinA, that tightly binds CinB.” (Abstract lines 1-11).
	This teaching is also supported by the specification that the Wolbachi operon functions as a nuclease and deubiquitylase (pg. 58 parag. 1), thus the limitations of claims 5 and 6 are inherent to the Wolbachi operon.
	Regarding claims 8-10, Beckman teaches that the operon can be from WD0631 and WD0632) (pg. 872 section 3.4).
	Regarding claims 13-17, Beckman teaches that the operon can be wPip 0283, 0294 and 0295 or combinations of said operons (see Fig. 3A, reproduced below and Fig. 7).

    PNG
    media_image1.png
    206
    879
    media_image1.png
    Greyscale


	 Beckmann does not teach:
	(i) a promoter operably linked to the operon.

	(i) Regarding operably linking a promoter to an operon, Alphey L. teaches operably linking a promoter to an operon (pg. 4 line 10) when that operon encodes a lethal function to control insect viability (pg. 4 lines 3-4) and pg. 1 parag. 2).
	Regarding claim 18, Alphey teaches that in a preferred embodiment the parasitic organism (insect) is killed with 100% reliability (pg. 15 parag. 4).
	Thus at the time of filing it would have been prima facie obvious to modify the teachings of Beckmann regarding a genetically modified arthropod with the teachings of Alphey regarding operably linking an operon to a promoter to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a modification since Alphey teaches that operably linking an operon to a promoter is a preferred way to control insect viability. Further it was routine and known in the art that the function of a promoter is to promote transcription of a linked nucleic acid sequence, thus operably linking the operon of Beckmann would be obvious.
	There would have been a reasonable expectation of success that the operon of Beckmann could be operably linked to a promoter since Alphey teaches as such and linking nucleic acid sequences to a promoter was routine in the art at the time of filing
	Thus the cited art provides the requisite teaching and motivations to make and use the invention as claimed.
Response to Arguments
Applicant’s Arguments
Applicants argue in amendment that cytoplasmic incompatibility (Cl) produces embryonic lethality in arthropod crosses between infected males and uninfected females and has been studied for over 40 years:
The genus Wolbachia is an archetype of maternally inherited intracellular bacteria that infect the germline of millions of invertebrate species worldwide and parasitically alter arthropod sex ratios and reproductive strategies to increase the proportion of infected females (the transmitting sex) in the population. The most common of these reproductive manipulations is cytoplasmic incompatibility (Cl), typically expressed as embryonic lethality in crosses between infected males and uninfected females. This lethality is completely rescued by females infected with the same or a similar Wolbachia strain.
Cytoplasmic incompatibility (Cl) has important applications in disease vector control, and is currently being used in field trials to drive the spread of Dengue-resistant mosquitoes in wild populations through the release of Wolbachia-infected females, and as a biological control mechanism to depress mosquito populations by releasing Wolbachia-infected males incompatible with wild females. Despite more than 40 years of research, the genes by which Wolbachia cause Cl remain unknown.
Despite over 40 years of research into the genes that might be responsible for the Cl phenomenon, it was not until the current invention that the inventors were actually able to show which, if any of the proposed, genes could recapitulate Cl, and thus provide genetically modified arthropods using the insertion of these genes encoding the cytoplasmic incompatibility factors for use in methods of controlling arthropod populations. (See Specification, page 2: “For the first time, the inventors have identified the genes that encode the cytoplasmic incompatibility factors capable of reproducing the phenomena of cytoplasmic incompatibility”).
The specification also distinguishes the current invention from previous attempts to induce sterility in arthropods:
Thus, the important distinction to be made between the invention disclosed herein and Wolbachia mediated SIT is that the inventors have identified the minimal molecular components from the Wolbachia genome that are sufficient to induce sterility by a transgenic means, independent of the Wolbachia bacterium. This last point importantly distinguishes the present invention from the invention described in US 9,090,911 which describes a line of mosquito adapted by infection of variants of the Wolbachia strain rrMel.
Therefore, the present application of these “bacterial operons” utilizes the cytoplasmic incompatibility genes or their derivatives within a construct able to be transgenically inserted into a pest insect for the purposes of inducing sperm sterilization.
In one embodiment, the CidA/BwPip operon is used as it induces extremely high levels of Cl nearing 100% sterility in D. melanogaster (Fig 18; See Example 2). In some embodiments, the cidA/BwMel operon [or cifA and cifB genes] is used for application of SIT. Achieving a perfect 100% sterility is not entirely necessary for application of SIT (Dame, D. A., et al. Historical applications of induced sterilisation in field populations of mosquitoes. Malaria J 8 (2009)). Furthermore other “bacterial operons” including but not limited to CinA/B can be used in applications of SIT as the CinA/B operon was shown to exhibit toxin like properties in yeast comparable to the CidA/B operon (Fig. 16). In additional embodiments, many derivative “bacterial operons,” including but not limited to, the examples seen in Figures 6, 7, and 15, can be used for sterilization of insects.
The Office cites to the Beckmann reference as allegedly teaching “ a genetically modified arthropod (a mosquito- A. aegypti) comprising a bacterial operon encoding a cytoplasmic incompatibility factor (WPIP0282) and wherein said WPIP0282 is a likely candidate for the reduction in viable offspring via cytoplasmic incompatibility (CI) (see Abstract, Introduction and Fig. 6).” (See Office Action, page 3). Thus, even in the Office’s assertions, the best Beckmann offers is WPIP0282 as a likely candidate. This is, of course, because until the present invention, the underlying molecular mechanism of CI and the gene (or genes) responsible were still unknown and unproven, and thus it was still simple speculation as to which genes were responsible for CI.
Indeed, the Office further admits that Beckmann teaches that “[although Cl provides a potential tool to control insect vectors of arthropod-borne diseases, the molecular basis for Cl induction is unknown.” (See Office Action, page 3) (emphasis added).
However, the Beckmann reference was simply one of many that speculated as to what the ultimate genes involved in Cl were. Beckmann had previously identified the Wolbachia DNA-binding HU beta protein as a prime candidate for Cl (See Beckmann, J. F., Markowski, T. W., Witthuhn, B. A., & Fallon, A. M. (2013). Detection of the Wolbachia-encoded DNA binding protein, HU beta, in mosquito gonads. Insect biochemistry and molecular biology, 43(3), 272-279 (“Beckmann 2013”); page 9, see section titled “HU as a candidate Cl effector molecule”). Thus, even in 2013, even to those persons most skilled in this field, it was not obvious which candidates would be the Cl factors that people had been looking for forty years.
Indeed, Beckmann and other groups were still actively pursuing many other gene candidates. For example, at the time of filing, there were at least 17 candidate CI genes under consideration by various scientists.
Thus, prior to the current invention, CI genes had never been successfully tested and validated. The inventors were the first to apply transgenic expression to prove CI induction using dual expression of cidA and cidB (or cifA and cifB) in males. Importantly, both factors are required for CI induction. This was not obvious based on any former study. For example, the twelve “host interaction” genes mentioned in the Walker reference above were all tested in a single-gene transgenic expression system and none of them had an effect on CI when expressed as single transgenes.
It was not until the current invention that the genes encoding the cytoplasmic incompatibility factors were finally identified, allowing for the production of genetically modified arthropods that could be used in methods for controlling a population of target arthropods.
Noting the unpredictability and speculation in their article, Beckmann notes that “the potential role of WPIP0282 and/or WPIP0283 warrants further investigation. We are particularly interested in learning whether these proteins interact with the HU beta protein described previously...” (See Beckman, page 876) (emphasis added). Thus, HU beta protein was a prime candidate and the inventors thought these additional candidates WPIP0282 and/or WPIP0283 would be more interesting if they interacted with the HU beta protein.
Further, the Office admits that Beckmann fails to teach the promoter operably linked to the operon. (See Office Action, page 5). The Office cites to the Alphey reference to cure this deficiency. However, Alphey is directed to “an operon [that] encodes a lethal function to control insect viability (pg. 4 lines 3-4) and pg. 1 parag. 2)” and fails to cure the deficiencies of Beckmann. (See Office Action, page 5).
In the Office’s assertions, “[t]here would have been a reasonable expectation of success that the operon of Beckmann could be operably linked to a promoter since Alphey teaches as such and linking nucleic acid sequences to a promoter was routine in the art at the time of filing.” (See Office Action, page 6). However, it is not whether one skilled in the art could reasonably expect to link the promoter of Alphey to the operon of Beckmann, but whether there was a reasonable expectation of success in producing the currently claimed genetically modified arthropod, said arthropod comprising:
(i)    a bacterial operon encoding a cytoplasmic incompatibility factor or a variant thereof; and
(ii)    a promoter operably linked to the bacterial operon;
wherein the expression of the cytoplasmic incompatibility factor in a male arthropod causes a reduction in viable offspring in comparison to a male arthropod lacking the cytoplasmic incompatibility factor.
Nowhere does Beckmann or Alphey teach a cytoplasmic incompatibility factor, wherein the expression in a male arthropod can actually cause a reduction in viable offspring in comparison to a male arthropod lacking the cytoplasmic incompatibility factor. The Office simply speculated about what Beckmann might teach based on the improper hindsight and knowledge gleaned from the instant application, which was the first time anyone had actually shown that a gene (or genes) could recapitulate Cl when genetically inserted into an arthropod.
Regarding claims 5 and 6, the Office asserts that “the teachings of Chen et al. are relied upon in teaching that the operon from Wolbachia, taught by Beckman, encoding a Cl is inherently a deubiquitylase and nuclease.” (See Office Action, page 4). As Chen is not prior art, the Office simply points to Chen for the inherent deubiquitylase and nuclease activities of the genes in the operon. As such, Chen fails to cure the deficiencies of Beckmann and Alphey.



Examiner’s Response
While Applicants arguments have been fully considered they are not found persuasive. Applicants argue that:
“Thus, the important distinction to be made between the invention disclosed herein and Wolbachia mediated SIT is that the inventors have identified the minimal molecular components from the Wolbachia genome that are sufficient to induce sterility by a transgenic means, independent of the Wolbachia bacterium.”
	However, the minimal molecular components are not a claim limitation, only that the operon is from Wolbachia (claim 2).

Applicants argue:
“The Office cites to the Beckmann reference as allegedly teaching “ a genetically modified arthropod (a mosquito- A. aegypti) comprising a bacterial operon encoding a cytoplasmic incompatibility factor (WPIP0282) and wherein said WPIP0282 is a likely candidate for the reduction in viable offspring via cytoplasmic incompatibility (CI) (see Abstract, Introduction and Fig. 6).” (See Office Action, page 3). Thus, even in the Office’s assertions, the best Beckmann offers is WPIP0282 as a likely candidate. This is, of course, because until the present invention, the underlying molecular mechanism of CI and the gene (or genes) responsible were still unknown and unproven, and thus it was still simple speculation as to which genes were responsible for CI.
Indeed, the Office further admits that Beckmann teaches that “[although Cl provides a potential tool to control insect vectors of arthropod-borne diseases, the molecular basis for Cl induction is unknown.” (See Office Action, page 3) (emphasis added).”
The molecular basis for CI induction is not required by the claims nor the art. The art of record provides both a motivation and a reasonable expectation of success that an operon from Wolbachia could be used in a means of CI, thus the ordinary artisan at a minimum would find the claimed invention obvious to try in view of the teachings of Beckman.
Applicants argue:
“Nowhere does Beckmann or Alphey teach a cytoplasmic incompatibility factor, wherein the expression in a male arthropod can actually cause a reduction in viable offspring in comparison to a male arthropod lacking the cytoplasmic incompatibility factor. The Office simply speculated about what Beckmann might teach based on the improper hindsight and knowledge gleaned from the instant application, which was the first time anyone had actually shown that a gene (or genes) could recapitulate Cl when genetically inserted into an arthropod.”
Neither Beckman nor Alphey are required to show a reduction in viability as claimed. Beckmann when taken with Alphey teach that there are operons from Wolbachia which likely cause CI and thus the ordinary artisan is motivated based upon this teaching to try and cause CI using the Wolbachi operon since Beckman clearly teaches (as recited in the 103 above):
“CI occurs when sperm from Wolbachia-infected males fertilize eggs from uninfected females. Clark et al. (2003) suggest that during development in Wolbachia-infected testes, spermatocytes acquire a Wolbachia strain-specific modification that can be rescued if the male pronucleus matures in cytoplasm of eggs infected with the same (compatible) strain of Wolbachia. However, if a modified sperm matures in cytoplasm of eggs from uninfected females, the modification cannot be corrected, and developing embryos show disruptions in cell cycle synchrony (Serbus et al., 2008; Callaini et al., 1997); in diploid insects such as mosquitoes, eggs from a CI cross fail to hatch.”
Since Beckmann teaches how Wolbachia causes CI and identifies and operon that will likely facilitate this CI, the ordinary artisan is motivated to try and generate a genetically modified arthropod as claimed.
Thus for the reasons above and of record the rejection is maintained.


Claim 22 remains rejected under 35 U.S.C. 103 as being unpatentable over Beckmann et al. (2013, Insect Biochem. Mol. Biol., Vol. 43, pgs. 867-878) in view of Alphey L. (WO 2005/042751 A1, published 5/12/2005) and further evidenced by the teachings of Chen et al. (2019, PNAS, Vol. 116(44), pgs. 22314-22321) as applied to claims 1, 2, 5, 6, 8-10 and 12-21 above, and further in view of Cini et al. (2014, J. Pest Sci., Vol. 87, pgs. 559-566) for reasons of record in the Non-Final Office Action mailed on 9/4/2020 (and repeated below).
	Beckmann and Alphey are relied upon in teaching a transgenic mosquito comprising a bacterial operon encoding a CI.
	Beckmann and Alphey do not teach:
	(i) D. suzukii.

	(i) Regarding D. suzukii, Cini et al. teach that D. suzukii is an alien invasive pest in Europe which is causing severe economic loss via infestation and destruction of fruit crops (see Abstract and pg. 560 Introduction).
Thus at the time of filing it would have been prima facie obvious to modify the teachings of Beckmann and Alphey regarding a genetically modified mosquito with the teachings of Cini regarding D. suzukii being an agricultural pest to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a modification since Beckmann and Alphey teaches a genetic system to cause CI and thus reduce the populations of pest insect species such as mosquitoes. Further since, Cini teaches that D. suzukii is an invasive pest species in Europe this would provide distinct motivation to use the bacterial operon of Beckmann in the D. suzukii of Cini.
	There would have been a reasonable expectation of success that the operon of Beckmann could be functional in the D. suzukii of Cini, since Beckmann teaches that their system can be used in arthropods and D. suzukii is a species of arthropod.
	Thus the cited art provides the requisite teaching and motivations to make and use the invention as claimed.
Response to Arguments
Applicant’s Arguments
Applicants rely upon their arguments above and further argue that Cini fails to disclose anything about CI.
Examiner’s Response
While Applicants argument has been fully considered it is not found persuasive. It is maintained that Cini provides motivation to provide a genetically modified D. suzukii as claimed.
Thus for the reasons above and of record the rejection is maintained.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. MONTANARI whose telephone number is (571)272-3108.  The examiner can normally be reached on Mon-Thurs 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 1-571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
David A. Montanari
AU 1632

/Thaian N. Ton/Primary Examiner, Art Unit 1632